Exhibit 10.1
 
 


 
PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT
 


THIS PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT (the "Agreement") is
between. ABCO ENERGY, INC. a Nevada corporation, whose address (the "Company'')
2100 North Wilmont Tucson, AZ 85712 and ACORN MANAGEMENT PARTNERS, L.L.C., a
Georgia Limited Liability Company located at 4080 McGinnis Ferry Rd #1101,
Alpharetta, GA 30005 {the "Consultant").
 
RECITALS:
 
WHEREAS, the Consultant is in the business of assisting public companies in
professional relations services and consulting designed to help the investing
public become knowledgeable through Financial Professionals about the benefits
of ownership in particular companies for which it provides services.


WHEREAS, the Consultant has developed a proprietary multi-layered system
designed to build long term relationships between the Company and the
Consultant's database of licensed financial professionals.


WHEREAS, Consultant has advised the Company that the Consultant is not in the
business of stock brokerage, investment advice, or any activities which require
registration under the Securities Act of 1933 (the "Act"),the Securities and
Exchange Act of 1934 (the "Exchange Act"), or the Investment Advisors Act, and
that the Consultant does not offer services which may require regulation under
federal or state securities laws.


WHEREAS, the Company agrees, after having a complete understanding of the
services desired by the Company and the services to be provided by the
Consultant, that the Company desires to retain Consultant to provide its
services as more fully set forth herein (the "Services") for the Company, and
the Consultant is willing to provide the Services to the Company.
 
AGREEMENTS:
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows;


 
1.
DUTIES AND INVOLVEMENT

 
The Company hereby engages the Consultant on a non-exclusive basis, and the
Consultant agrees to provide the Services to the Company which will include the
following investor services:
 
 
·
Create a "Full Market Awareness Program " (the "Program") that will be
customized by the Consultant to fit the Company's needs in order to assist the
Company in achieving its goals of creating awareness and knowledge about the
Company and objectives over a period of time;

 
·
Drive long-term investors through financial professionals to the Company for
fundamental reasons, therefore steadily increasing the shareholder base and
creating a truly sophisticated market. This is done by creating relationships
with financial professionals over a period of time.

 
·
Consult and review the Company's current investor relations programs and
strategy with the Company's management team and provide an assessment of its
cost and validity.

 
·
Expand the Company's investor base through production of a quick facts (Tear
Sheet) and conference calls between financial professionals and the Company's
appointed executive to speak with such professionals. The Consultant will reach
out to approximately 3,000 contacts each month and provide a monthly broker
report with all interested parties to the Company with relevant contact
information.

 
·
The Services will be performed and directed at a U.S. audience.

 
·
The consultant will have the sole discretion in deciding solely the timing, hiring, approach, and
marketing services to increase the public, media and professional story as it
relates to the market. As a strategic business practice and media relations
services that are designed to help the investing public, professionals, services
and market become knowledgeable about the particulars of such companies for
which it provides services.

 
·
The additional consulting services may include any or none of the following
additional services without the prior written consent or cost to the Company :
marketing surveys, professional financial investor support, strategic assistance
to the Company, broker relations, conducting due diligence meetings, attendance
trade shows. stockholder communications. website design, social media design and
content, investor conferences and institutional conferences, printed media
advertising design, television advertisements/commercials, newsletter production
internally or externally, broker solicitation campaigns, electronic public
relations campaigns, direct mail campaigns, placement in investment publications
and obtaining third party research coverage.

 
 
1 Page

--------------------------------------------------------------------------------

 
 
Consultant will not distribute or disseminate any information concerning the
Company in any form or medium, unless such information and the form and context
in which it is to be presented has either (i) been provided to Consultant by the
Company expressly for distribution or dissemination pursuant to this Agreement,
or (ii) has been reviewed and approved in writing by the Company prior to its
distribution or dissemination by Consultant. Consultant will provide the Company
a reasonable amount of time to review and ensure the accuracy and completeness
of all such information.
 
 
2.
RELATIONSHIP AMONG THE PARTIES

 
The Consultant and the Company each acknowledge and agree that in providing the
Services the Consultant will be acting as an independent contractor. Nothing
herein shall be construed to create a joint venture or partnership between the
parties hereto or an employee/employer relationship. The Consultant shall be an
independent contractor pursuant to this Agreement. Neither party hereto shall
have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or to bind the other
party to any contract, agreement or undertaking with any third party. The
Consultant and its employees and agents are not officers, directors or agents of
the Company, and will not be responsible for any management decisions on behalf
of the Company. and may not commit the Company to any action. The Company and
the Consultant further acknowledge and agree that the Consultant does not have,
through stock ownership or otherwise, the power to control the Company as
"control" is defined in the Act, the Exchange Act, or as used in common usage.
 
 
3.
EFFECTIVE DATE, TERM: AND TERMINATION

 
 
a.
Term. Subject to earlier termination according to the terms herein, this
Agreement shall be effective for 7 months beginning on March 11, 2016 and will
continue until September 11, 2016.

 
 
b.
Termination . This Agreement may be terminated at any time by either party for
convenience, upon delivery of written notice to the other party. If this
Agreement is terminated by the Company after the commencement of any of the
monthly periods described in Section 5, below, then notwithstanding such
termination of this Agreement, the Consultant shall be entitled to receive the
entire compensation due under Section 5 hereof for any such month period that
has started or been completed.

 
 
4.
TERM RENEWAL OR EXTENSION

 
This Agreement will not be renewed or extended for any successive term unless by
written mutual agreement on terms to be agreed upon.
 
 
5.
COMPENSATION AND PAYMENT OF EXPENSES

 
In consideration of the Services, the Company agrees to pay to the Consultant
the following fees:
 
FIRST 3 THREE WEEK PERIOD (March 11th)
 
 
•
Cash: $0 to AMP

 
•
Stock: 500,000 shares to be issued out of the current S-1 on the execution of
this contract

 
•
AMP: Consulting Contract executed

 
•
Equisolve direct contract with and paid by the company to rebuilding the Company
Website - Build an Investor PPT, Facebook, Linked In

 
o
The Company is also responsible for the $895 a month maintenance with Equisolve
through a direct contract with Equisolve.

 
 
I.
FIRST MONTHLY PERIOD (The first month will start following the completion of the
website build by an outside consultant Equisolve, the payment received and all
stock issued and received )

 
o      Cash: $40,000 due on March 31st. , 2016
 
 
•
AMP Consulting Contract

 
•
Social and internet Media Coverage

 
 
II.
SECOND MONTH PERIOD

 

 
o
Cash: $83,000 (All cash is due on or before April 29th, 2016)

 
 
•
AMP Consulting Contract

 
•
Research And Media Coverage

 
•
Social and Internet Media Coverage



 
2 Page

--------------------------------------------------------------------------------

 
 
 
III.
THIRD MONTH PERIOD

 
 
o
Cash: $78,000 (All cash and stock is due on or before May 30th, 2016)

 
o
Stock: 750,000 of restricted common stock of the Company ("ABCE")

 
•
AMP Consulting Contract

 
•
Research, Conference and Media Coverage

 
•
Social and Internet Media Coverage

 
 
IV.
FOURTH MONTH PERIOD

 
 
o
Cash: $78,000 (All cash is due on or before June 30th, 2016)

 
•
AMP Consulting Contract

 
•
Research, Conference and Media Coverage

 
•
Social and Internet Media Coverage

 
 
V.
FIFTH MONTH PERIOD

 
 
o
Cash: $78,000 (All cash is due on or before July 29th, 2016)

 
•
AMP Consulting Contract

 
•
Research, Conference and Media Coverage

 
•
Social and Internet Media Coverage

 
 
VI.
LAST MONTH PERIOD

 

 
o
Cash: $78,000 (AU cash is due on or before August 30th , 2016

 
o
Stock: 750,000 of restricted common stock of the Company ("ABCE")

 
•
AMP Consulting Contract

 
•
Research, Conference and Media Coverage

 
•
Social and Internet Media Coverage

 
 
Please understand this timeline is absolutely essential in building a stable
project! We believe that if payments are not made on time it will adversely
affect any and ALL desired  results.

 
Early Termination. The Company may terminate this Agreement for any reason
whatsoever effective at the end of any one (1) month period with seven (7) days
prior written (email to JRE@AcornManagementPartners.com) notice and will owe no
payment in cash for any of the remaining periods from the date of termination.
If the contract is terminated at any time all stock is due upon termination and
any payments or cost due to the consultant, the Consultant shall be entitled to
receive the entire compensation due under Section 5 hereof for any such month
period that has started or been completed. Any periods that have not started
will be cancelled and no cash payments due from that point forward.
 
Payment Terms.
 
Cash. First payment will be made on the first day of engagement. All other
payments will be made under said terms above. All cash payments will be made by
wire and within no later than the stated date of on the contract. There is NO
grace period from the due date which is the dated in section 5 for each monthly
period. If the payment is not made by the due date, all work will stop on the
Due Date until payment is made.
 
Wells Fargo Bank NA
6175 Windward Parkway
Alpharetta, GA 30005
Phone 678-297-1062
ABA# 121000248


Acorn Management Partners
4080 McGinnis Ferry Road. Suite 1101
Alpharetta, Ga. 30005
Acct# 2000043749957
 
 
Stock: All stock issued by the Company is fully earned on the initiation date of
this contract dated on March 11, 2016 and must be issued in accordance to the
terms agreed by both parties as set forth above.





 
3 Page

--------------------------------------------------------------------------------

 
 
If the stock is to be restricted as per the contract then it needs to bear the
following restricted legend or something similar:
 
"The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"), and have been acquired for
investment and not with a view to, or in connection with, the sale or
distribution thereof. No transfer of these shares or any interest therein may be
made except: (i) pursuant to an effective registration statement under the Act;
(ii) pursuant to and in accordance with the tem1s and conditions of Rule 144: or
(iii) pursuant to an opinion of counsel satisfactory to the issuer that such
transfer does not require registration under the Act."
 
The stock will be delivered to:

 
ACORN MANAGEMENT PARTNERS, L.L.C.
4080 McGinnis Ferry Road, Suite 1101, Alpharetta, GA 30005
Tax ID Number 26-2597933

 
 
6.
CONSULTANT'S REPRESENTATIONS AND WARRANTIES

 
The Consultant represents a11d warrants to, and covenants with, the Company. as
follows:


 
a.
The Consultant has the capacity, power and authority to enter into this
Agreement and the Consultant has the ability, experience and skills necessary to
carry out its obligations under this  Agreement;

 
b.
The Consultant and its officers, employees, agents and consultants shall comply
with all securities laws  and regulations applicable to the Company and the
Consultant, and all policies, rules and requirements of any exchange or
quotation system on which the shares of the Company trade;

 
c.
The Consultant shall, and shall cause its officers, employees, agents and
co-consultants to act at all times in the best interests of the Company and to
perform the services contemplated by this Agreement with the standard of care,
skill and diligence of an experienced consultant with experience in performing
Professional Relations, public relations, investor relations and related types
of services;

 
d.
The Consultant, upon notice from the Company, will cease all services under this
Agreement for the period directed by the Company without effect on the payment
of compensation due hereunder;

 
e.
The Consultant will not engage in any transaction involving the offer or sale of
securities of the Company, and will not solicit or encourage any other party to
engage in any transaction involving the offer or sale of securities of the
Company, at any time that the Consultant is in possession of material non-public
information concerning the Company;

 
f.
Neither the Consultant nor any of it. affiliate,; or associates have or will act
or be considered to act as a finder. underwriter, broker, dealer or promoter of
any of the Company’s securities and none of the services required to be provided
by the Consultant under this Agreement shall require that they be registered as
such. Further, the Consultant agrees not to perform any services under this
Agreement that would require such registration. All payments and authorizations
under this Agreement constitute compensation for services performed or to be
performed and do not constitute an offer, payment, promise or authorization for
payment to the Consultant, or its affiliates and/or associates to act as a
finder. underwriter, broker, dealer or promoter of any of the Company's
securities;

 
g.
The Consultant shall comply with all instructions and directions regarding the
Services under this Agreement received from the Company;

 
h.
Neither the Consultant nor any of the Consultant's officers, directors or
employees is subject to any disciplinary action by either the Financial Industry
Regulatory Authority (FlNRA) or the U.S. Securities and Exchange Commission by
virtue of any violation of such organization's rules and regulations and that to
the best of its knowledge; none of its affiliates or subcontractors are subject
to any such similar disciplinary action; and

 
i.
Investment Intent: (a) the Consultant represents that it understands that some
of the shares of stock issued by the Company pursuant to this Agreement have not
been registered for sale under Federal or state securities laws and that the
shares are being offered and sold to the Consultant pursuant to one or more
exemptions from the registration requirements of such securities Jaws. The
Consultant represents and warrants that the Consultant is an ' accredited
investor" within the meaning of Regulation D under the United States Securities
Act of 1933, as amended (the "Act"). In the absence of an effective registration
of the shares or an exemption therefrom, any certificates for such securities
shall bear an appropriate restrictive legend. The Consultant also understands
that it must bear the economic risk of its investment in the shares for an
indefinite period of time, as such shares have not been registered under Federal
or state securities laws and therefore cannot be sold unless subsequently
registered under such laws. unless an exemption from such registration is
available: The Consultant and the Company does recognize that 500,000 shares
chat are being issued on day one of this contract are registered under the
company's current S-1 registration; and (b) the Consultant represents to the
Company that the Consultant is acquiring the shares for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof in violation of the Act. The shares may not be sold or
otherwise transferred unless (i) a registration statement with respect to such
transfer is effective under the Act and any applicable state securities laws or
(ii) such sale or transfer is made pursuant to one or more exemptions from the
Act.

 
 
4 Page

--------------------------------------------------------------------------------

 
 
 
7.
SERVICES NOT EXCLUSIVE



The Consultant shall devote such of its time and effort necessary to the
performance of the Services hereunder. The Company acknowledges that the
Consultant is engaged in other business activities. and that it will continue
such activities during the Term of this Agreement. The Consultant shall not be
restricted from engaging in other business activities during the Term of this
Agreement, including, without limitation, providing services similar to the
Services to companies who may compete with the Company.


 
8.
CONFIDENTIALITY

 
Each party acknowledges that it may have access to confidential information
regarding the other party and its business. The Consultant and the Company agree
they will not, during or subsequent to the Te1m of this Agreement, divulge,
furnish or make accessible to any person (other than with the written permission
of the other party) any Confidential Information of the other party.
Confidential Information shall mean information that is not publicly known and
which the party intends to keep confidential and informs the other party of its
desire to keep confidential.


The Consultant acknowledges that pursuant to this Agreement the Consultant may
receive confidential insider information about the Company. The Consultant and
any director, manager officer, employee, agent or other person acting on its
behalf agrees not to disclose such information to anyone. including, but not
limited to, the Consultant affiliate's family, friends, business associates or
affiliates, until such information has been approved for release by the Company
and is released to the general public. The Consultant shall not use such
confidential insider information to arrange for or solicit to buy or sell shares
of the Company either directly or indirectly through any person, until such
information has been approved for release by the Company and is released to the
general public .


 
9.
COMPLIANCE WITH LAW; INDEMNIFICATION

 
 
a.
In connection with all services performed pursuant to this Agreement , the
Consultant shall comply with all securities laws and regulatio11s applicable to
the Company or the Consultant. and all policies, rules and requirements of any
exchange or quotation system on which the shares of the Company trade. The
Consultant will not engage in any transaction involving the offer or sale of
securities of the Company, and will not solicit or encourage any other party to
engage in any transaction involving the offer or sale of securities of the
Company at any time that the Consultant is in possession of material non-public
information concerning the Company .

 
b.
The Consultant hereby covenants and agrees to indemnify the Company, its
stockholders, directors, officers. employees, affiliates, and agents and their
respective successors and assigns and to hold them harmless from and against any
and all losses, claims, liabilities, obligations. fines, penalties, damages and
expenses, including reasonable attorney's fees incurred by any of them resulting
from or arising out of any action by the Consultant which constitutes a
violation of any Law or regulation or as a result of any misrepresentation or
other breach of this Agreement made by the Consultant.

 
c.
The Company hereby covenants and agrees to indemnify the Consultant, its
stockholders, directors, officers. employees, affiliates, and agents and their
respective successors and assigns and to hold them han11less from and against
any and all losses, claims, liabilities, obligations, fines, penalties, damages
and expenses, including reasonable attorney's fees incurred by any of them
resulting from or arising out of any untrue statement of any material fact
contained in any registration statement, prospectus or report filed by the
Company with the U.S. Securities and Exchange Commission ; or that arise out  of
or are based upon the omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading or as
a result of any misrepresentation or other breach of this Agreement made by the
Company.
 



 
5 Page

--------------------------------------------------------------------------------

 


 
10.
MISCELLANEOUS PROVISIONS

 
 
a.
Notices. All notices required or permitted to be given under this Agreement
shall be effective only if in writing, and shall be deemed to have been given,
received, and delivered (a) when personally delivered; (b) on the third (3rd)
business day after the date on which mailed by certified or registered United
States mail, postage prepaid and return receipt requested: or (c) on the same
date on which transmitted by facsimile or other similar electronic means
generating a receipt evidencing a successful transmission; or (d) on the next
business day after the business day on which deposited with a public carrier
regulated under United States laws for the fastest commercially available
delivery (e.g., overnight), with a return receipt (or equivalent thereof
administered by such regulated public carrier) requested, in a sealed envelope
addressed to the party for whom intended at the address set forth on the
signature page of this Agreement or such other address as either party may
designate upon at least ten  ( 10) days' written notice to the other party.

 
b.
Time. Time is of the essence of this Agreement .

 
c.
Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

 
d.
Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

 
e.
Pronouns and Plurals. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the Person or Persons may require.

 
f.
Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

 
g.
Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance. shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

 
h.
Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other, but subject to the foregoing, shall be binding
upon the successors of the parties.

 
1.
Choice of Law. This Agreement shall be construed by and enforced in accordance
with the laws of the State of Georgia.

 
j.
Arbitration. All disputes, claims and controversies arising out of or relating
to the interpretation or enforcement of this Agreement, including but not
limited to the determination of the scope or applicability of the agreement to
arbitrate set forth in this Section 10(j), shall be determined by arbitration in
Atlanta. Georgia, before one arbitrator. The arbitration shall be administered
by JAMS pursuant to its Streamlined Arbitration Rules and Procedures. Judgment
on the arbitrator's award may be entered in any court of competent jurisdiction.
This Section 10(j) shall not preclude parties from seeking provisional remedies
in aid of arbitration from a court of appropriate jurisdiction. The arbitrator
may, in the award, allocate all or part of the costs of the arbitration,
including the fees of the arbitrator and the reasonable attorneys’ fees of the
prevailing party.

 
k.
Entire Agreement. This Agreement contains the entire understanding and agreement
among the parties. There are no other agreements, conditions or representations,
oral or written, express or implied, with regard thereto. This Agreement may be
amended only in writing signed by all parties.

 
l.
Waiver . A delay or failure by any party to exercise a right under this
Agreement , or a partial or single exercise of that right, shall not constitute
a waiver of that or any other right.

 
m.
Counterparts; Electronic Signatures. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same Agreement. A copy of this Agreement
that is executed by a party and transmitted by that party to the other party by
facsimile or as an attachment (e.g., in ".tif" or ".pdf" format) to an email
shall be binding upon the signatory to the same extent as a copy hereof
containing that party's original signature.

 
 
6 Page

--------------------------------------------------------------------------------

 
 


[Signatures appear on the following page .]














 
7 Page

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF. the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.


COMPANY :
 
CONSULTANT:
         
ABCO ENERGY, INC.
 
ACORN MANAGEMENT PARTNERS, L.L.C.
                 
   Title:                        
C.E.O.                                               
 
   Title:                        
C.E.O.                                                            
                         
By:   /s/ Charles O'Dowd                                                    
 
By:    /s John R. Exley
III                                                                 
 
SIGNATURE
 
SIGNATURE
                 
MR. CHARLES O'DOWD,
 
JOHN R. EXLEY III
                         
Date: March 11, 2016
     



 
 
 
8 Page

--------------------------------------------------------------------------------

 